Eschweiler, J.
Many grounds are alleged by the petitioner, the defendant in the circuit court, why these two *76foreign, corporations should be prohibited from requiring the courts of this state, at the expense of this state, to settle their disputes concerning contracts made, and which contemplated performance, outside of this state. It is urged that the action is here brought to purposely and unnecessarily harass and annoy; to cause great hardship in the obtaining of testimony; that ample remedy and relief can be had in Montana, where an action is now pending, and where, as it is stated, the Sloan Seed Company has ample property to satisfy all these demands; that the plaintiff below was not licensed to transact business in this state; and that, inasmuch as it is alleged that by statute the courts of Montana would not permit an action there under similar circumstances., a just reciprocity or comity should in this state now bar the gate to its courts.
The impounding by the garnishee proceedings of credits or property within Wisconsin to be possibly ultimately applied to any judgment obtained by the Great Western Seed Company against the petitioner sufficiently and substantially differentiates this case from that of State ex rel. Goldwyn D. Corp. v. Gehrz, 181 Wis. 238, 194 N. W. 418, where under the facts there shown we held that our courts should not be burdened with an action concerning a lease of New York real estate.
Sec. 226.11, Stats., expressly provides that foreign corporations may use our courts to obtain redress. The same rule would hold independent of statute. Chicago T. & T. Co. v. Bashford, 120 Wis. 281, 97 N. W. 940; American F. P. Co. v. American M. Co. 151 Wis. 385, 396, 138 N. W. 1123; Kentucky F. Corp. v. Paramount A. E. Corp. 262 U. S. 544, 43 Sup. Ct. 636.
Many of the grounds here urged by petitioner were held unavailing where it was sought to restrain a citizen of this state from prosecuting an action in Minnesota for a personal injury in Wisconsin. Chicago, M. & St. P. R. Co. v, McGinley, 175 Wis. 565, 185 N. W. 218.
*77That other and subsequent actions involving the same causes of action are pending in other jurisdictions might well support pleas in abatement in those other jurisdictions, yet they cannot of themselves defeat the right to continue the action first started here.
Finding no abuse of discretion, we cannot interfere with the circuit court.
By the Court. — Writ denied.